Owen, J.
The search or inspection was made under the provisions of sub. (30a), sec. 165.01, Stats., which provides : “The commissioner, his deputies or any peace officer may inspect the premises of any person having a license for the sale of non-intoxicating liquors at any reasonable time without warrant.” The constitutionality of this provision was considered and sustained in Finsky v. State, 176 Wis. 481, 187 N. W. 201; and Silber v. Bloodgood, 177 Wis. 608, 188 N. W. 84. In those cases it was held that by applying for and receiving a license for the sale of non-intoxicating beverages the licensee consented to a search of his premises and thereby, in effect, waived his constitutional immunity from searches of the premises so licensed. The waiver, however, extended only to the premises. It did not extend to his person. As a search warrant authorizing the search *257of “premises” does not authorize the search of “persons” (State v. Wuest, ante, p. 251, 208 N. W. 899), a consent to search the premises licensed does not carry with it consent to search the person of the licensee.
By the Court. — The question reported is answered “No.”